191 F.2d 816
51-2 USTC  P 9471
Gussie P. CHAPMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12705.
United States Court of Appeals Ninth Circuit.
Oct. 10, 1951.

Gussie P. Chapman, in pro. per.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Louise Foster and Virginia Adams, Sp. Assts. to Atty. Gen., for respondent.
Before MATHEWS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 14 T.C. 943, the decision of the Tax Court is affirmed.